Title: Remarks on the Letter of June 27, 1804, [28 June 1804]
From: Hamilton, Alexander
To: 



[New York, June 28, 1804]

Whether the observations in this letter are designed merely to justify the result, which is indicated in the close of the letter, or may be intended to give an opening for rendering any thing explicit which may have been deemed vague heretofore can only be judged of by the sequel. At any rate it appears to me necessary not to be misunderstood. Mr. Pendleton is therefore authorised to say that in the course of the present discussion, whether written or verbal, there has been no intention to evade defy or insult, but a sincere disposition to avoid extremities, if it could be done with propriety. With this view G H—— has been ready to enter into a frank and free explanation on any and every object of a specific nature; but not to answer a general and abstract enquiry, embracing a period too long for any accurate recollection, and exposing him to unpleasant criticisms from or unpleasant discussions with any and every person, who may have understood him in an unfavourable sense. This (admitting that he could answer in a manner the most satisfactory to Col Burr) he should deem inadmissible, in principle and precedent, and humiliating in practice. To this therefore he can never submit. Frequent allusion has been made to slanders said to be in circulation. Whether this be openly or in whispers they have a form and shape and might be specified.
If the alternative alluded to in the close of the letter is definitively tendered, it must be accepted, the time place and manner to be afterwards regulated. I should not think it right in the midst of a circuit Court to withdraw my services from those who may have confided important interests to me and expose them to the embarrassment of seeking other counsel who may not have time to be sufficiently instructed in their causes. I shall also want a little time to make some arrangements respecting my own affairs.
